Citation Nr: 1601446	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in relevant part, granted service connection for migraine headaches and assigned a noncompensable rating, effective April 19, 2010.  The Veteran appealed the assigned rating in a December 2011 notice of disagreement.  Thereafter, in a January 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for migraine headaches from noncompensable to 30 percent, effective April 19, 2010.  This was not a full grant of the benefit sought, and the appeal continued.

In February 2015, the Board issued a decision, which, in relevant part, denied a rating higher than 30 percent for migraine headaches.  Dissatisfied with the decision, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 Joint Motion for Remand (JMR), the Court vacated and remanded that portion of the February 2015 Board decision that denied entitlement to a rating higher than 30 percent for migraine headaches.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held via videoconference in June 2013; a transcript is of record.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 






FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's migraine headaches result in a disability picture of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claims in May 2010, prior to the initial adjudication of the claim on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Additionally, the June 2013 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned asked questions to obtain pertinent evidence to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  The Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA examination in November 2012 to determine the severity of the Veteran's headaches.  There is no argument or indication that this examination is inadequate or that its finding do not reflect the current severity of the disability.  

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Migraines are rated under section 4.124(a) DC 8100.  For a 10 percent rating, there must be characteristic prostrating attacks occurring averaging one in two months over several months.  For a 30 percent rating, there must be characteristic prostrating attacks occurring on an average of once a month over last several months.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Regarding the term "productive of economic inadaptability" that is used in the description of symptoms required for a 50 percent rating, the Court has found that term to mean either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

The Veteran's migraines are currently rated as 30 percent disabling, effective April 19, 2010, date in which the claim of service connection was received.  He seeks the highest rating of 50 percent for the entire appeals period.

At the November 2012 VA examination, the Veteran reported having daily headaches that, when severe, require him to lie down in a dark, quiet place.  Headaches were sometimes accompanied by nausea and sensitivity to light.  He indicated that his head pain was near constant.  The examiner qualified the Veteran as having "characteristically prostrating" migraines that occur more than once a month.  Thereafter, at his June 2013 Board hearing, the Veteran testified that he has severe episodes of migraine headaches two or three times per week.  These episodes, which usually last for two hours, force him to take breaks from his work as a car salesman and lie down, usually in a back office or inside his car. 

In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's migraine headaches have resulted in very frequent completely prostrating and prolonged attacks producing or capable of producing severe economic inadaptability.  In this regard, the Board notes that the November 2012 VA examiner noted characteristic prostrating attacks occurring more frequently than once a month.  As such, the Veteran's disability picture appears to be more severe than the one contemplated for a 30 percent rating under DC 8100.  Further, the Board notes that the Veteran reported prostrating attacks of headache pain of upwards of two hours a day and three times a week.  While it appears that these attacks are not productive of severe economic inadaptability, it is plausible that they are capable of producing severe economic inadaptability.  See Pierce, 18 Vet. App. at 445.   In this regard, the Board notes that the Veteran's line of work is that of a car salesman.  As such, he has little or no control over his work schedule, which likely depends on the flow of customers.  To the extent that the Veteran's prostrating headaches coincide with periods of heavy customer traffic, the attacks could result in severe economic inadaptability for the Veteran.  Insofar as there is any doubt as to this aspect, the Board resolves it in favor of the Veteran.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the evidence shows that the Veteran has been employed throughout the rating period on appeal.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the weight of the evidence supports a finding that the Veteran's migraine headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Resolving all doubt in favor of the Veteran, the Board finds that the maximum rating of 50 percent for migraine headaches is warranted during the entire appeal period.  38 C.F.R. § 4.3.


ORDER

An initial rating of 50 percent for migraine headaches is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


